not under a sentence of death or imprisonment as required by NRS 34.724.
                See Coleman v. State,     130 Nev. , , 321 P.3d 863, 867 (2014).
                Therefore, because Defuria did not meet the imprisonment requirement of
                NRS 34.724, he was not eligible for post-conviction habeas relief. See id.
                For this reason, we affirm the decision of the district court to deny the
                petition. 2 Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                  J.
                                                   Pickering


                                                   1-001.2                       J.
                                                   Parraguirre



                                                   Saitta


                cc: Hon. Elissa F. Cadish, District Judge
                     Gary A. Modafferi
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk



                      2 Although   the district court incorrectly addressed the procedural
                bars and merits of the claims, we nevertheless affirm because the district
                court reached the correct result in denying the petition. See Wyatt v.
                State, 86 Nev. 294, 298, 468 P.2d 338, 341 (1970) (holding that a correct
                result will not be reversed simply because it is based on the wrong reason).



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I94Th